MEMORANDUM **
David Briseno Ibarra, Dora Luz Briseno, David Axel Briseno, and Sara Gabriela Briseno, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying their application for cancellation of removal.
We conclude that petitioner Dora Luz Briseno has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction as to this petitioner. See 8 U.S.C. § 1252(a) (2) (B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
As to petitioners David Briseno Ibarra, David Axel Briseno, and Sara Gabriela Briseno, these petitioners lack the necessary qualifying relative required to be eligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D). Accordingly, we deny this petition for review as to these petitioners.
PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.